IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-67,454-07 & -08 & -09


                   EX PARTE CANDELARIO HOLGUIN, JR., Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. W98-02888-H(C) & W98-02889-H(C) & W98-02890-H(C)
       IN THE CRIMINAL DISTRICT COURT NO. 1 FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts

of engaging in organized criminal activity and sentenced to imprisonment for forty-five years on each

count. The Eighth Court of Appeals affirmed his convictions in Holguin v. State, Nos. 08-99-00354-

CR & 08-99-00355-CR & 08-99-00356-CR (Tex. App—El Paso Feb. 15, 2001)(not designated for

publication).

       On January 6, 2015, an order designating issues was signed by the trial court, but no findings
                                                                                                       2

of fact and conclusions of law have been signed. The trial judge granted a motion for a hearing on

these habeas applications scheduled for September 18, 2015. It appears that the trial court has not

finished its fact-finding. We therefore remand these applications to the Criminal District Court No.

1 of Dallas County to allow the trial judge to complete an evidentiary investigation and enter

findings of fact and conclusions of law.

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of the scheduled hearing. A supplemental transcript

containing all affidavits and interrogatories or the transcription of the court reporter’s notes from any

hearing or deposition, along with the trial court’s supplemental findings of fact and conclusions of

law, shall be forwarded to this Court within 120 days of the date of the hearing. Any extensions of

time shall be obtained from this Court.



Filed: July 29, 2015
Do not publish